Davis v Farview Golf Course (2018 NY Slip Op 04249)





Davis v Farview Golf Course


2018 NY Slip Op 04249


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND TROUTMAN, JJ.


808 CA 18-00073

[*1]NANETTE DAVIS AND ROLAND DAVIS, PLAINTIFFS-RESPONDENTS,
vFARVIEW GOLF COURSE AND COUNTRY INN, A JOINT VENTURE, FARVIEW CONSTRUCTION CORP., AND JOHNSTONE GROUP, LIMITED, DEFENDANTS-APPELLANTS. 


DIXON & HAMILTON, LLP, GETZVILLE (MICHAEL B. DIXON OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
CELLINO & BARNES, P.C., ROCHESTER (ROBERT L. VOLTZ OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (Evelyn Frazee, J.), dated June 5, 2017. The order denied the motion of defendants for summary judgment dismissing the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 5, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court